918 F.2d 484
Glenn NEWELL, et al., Plaintiffs,v.OXFORD MANAGEMENT, INC., Defendant,Julius L. LEVY, Jr. & Glenn Newell, Plaintiffs-CrossDefendants-Appellants,v.FSLIC as Receiver for Northlake Federal Savings & LoanAssociation, Intervenor-Cross-Claimant-Appellee.FSLIC, Receiver a/k/a Northlake Federal Savings & LoanAssociation, Plaintiff-Appellee,v.Raymond F. KIDD, Jr., Defendant,William C. Terral, Defendant-Appellant.
No. 90-3017.
United States Court of Appeals,Fifth Circuit.
Nov. 20, 1990.

Louis R. Koerner, Jr., New Orleans, La., for appellants.
Robert P. Roberts, New Orleans, La., for appellees.
Appeal from the United States District Court for the Eastern District of Louisiana;  Patrick E. Carr, Judge.
ON PETITION FOR REHEARING
(Opinion Sept. 21, 1990, 5th Cir., 912 F.2d 793)
Before KING, GARWOOD and DUHE, Circuit Judges.
PER CURIAM:


1
IT IS ORDERED that the petition for rehearing filed in the above entitled and numbered cause be and the same is hereby denied.  Appellants did not, prior to their petition for rehearing, adequately raise in this Court the claim that the judgment below against them was improper because the notes were invalid or were not due and payable or were not so in an amount sufficient to support the judgment.  See, e.g., United Paperworkers v. Champion International, 908 F.2d 1252, 1253 (5th Cir.1990);  Villanueva v. CNA Insurance, 868 F.2d 684, 687 n. 5 (5th Cir.1989).